DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites that “the electrodes are formed on both parts”, however no parts have been claimed up to that point in any of claims 1-3. For purposes of prosecution the claim will simply be interpreted broadly as a “part” will simply be considered a portion or an area such that an electrode needs to be located at different portions for example a left part, a top part, a bottom part, a right part, or an inner part with an outer part. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cram US Patent 5,772,591 (hereinafter Cram) in view of Taranekar et al. US Publication 2014/0066740 (hereinafter Taranekar). 
Regarding claim 1, Cram discloses an electrode sheet (Figure 1), comprising: a sheet-shaped flexible substrate (24); a wiring formed on the flexible substrate (elements 14, 16 Figures 5-6); an electrode formed on the flexible substrate and electrically connected to the wiring (element 12); and an insulating layer laid on the wiring (element 32, as per Figures 5, 7), and also laid on the flexible substrate so as to expose the electrode (Figures 5, 7 which shows a cutout for the electrodes 12), wherein the electrode is formed of a conductive material (inherent of the electrode), but is silent on that material specifically being conductive particles within a thermoplastic resin.
Taranekar teaches a multi-function electrode that is made of conductive particles dispersed in a thermoplastic resin ([0013][0028][0041] which mention the thermoplastic polymers and the different types of conductive particles the skilled artisan could use). It would have been obvious to the skilled artisan before the effective filing date to utilize 
Regarding claim 2, Cram discloses that the plurality of the electrodes are formed at positions that do not overlap with each other (elements 12, Figures 6 and 9 where none of the electrode overlap each other).
Regarding claim 3, Cram discloses that the electrodes are formed on both parts, divided by the wiring, of the flexible substrate (Figures 1, 6, and 9 electrodes 12 where some electrodes are formed on opposing sides of the conductive traces 14/16).
Regarding claim 5, Cram discloses that the electrode is formed as a thinner layer than the insulating layer (Figure 7 which shows the insulating layer 32 is thicker than the electrode 12 by almost double).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cram in view of Taranekar, and in further view of Maghribi et al. US Publication 2006/0074460 (hereinafter Maghribi).
Regarding claim 4, Cram as modified by Taranekar discloses an electrode sheet that includes a stretchable electrode (electrode of Taranekar is made of a thermoplastic base which is considered stretchable, as rendered obvious above), but does not disclose the materials of the insulating layer, wiring, and substrate as being stretchable. 
Maghribi teaches a high density polymer based monitoring device that includes a flexible substrate (PDMS substrate elements 302/402, see [0038][0040]), the wiring (traces at [0030] which are stretchable in nature), and the insulating layer (also made of PDMS, as per [0038] and Figure 5 a layer of PDMS acts as the substrate, at which point the conductive wiring is deposited on it with a second layer of PDMS after that) are 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794